HARWOOD, Judge.
This appellant’s jury trial on an indictment charging assault with intent to murder resulted in a verdict of guilty of assault and 'battery.
The evidence presented by the State is abundant in its tendencies to sustain the verdict, and the judgment entered pursuant thereto.
No errors infect this record in so far as the trial procedure is concerned. The rulings of the court are supported by such well settled legal principles that no benefit would result from a discussion of them.
It appears however that upon the appellant’s failure to pay or confess judgment for the costs amounting to $291.99 the court imposed an additional hard labor sentence of 390 days in lieu of the costs. This part of the sentence is excessive, since such additional hard labor sentence cannot exceed ten months. Section 342, Title 15, Code of Alabama 1940.
This cause is affirmed, but must be remanded for proper sentence. It is so ordered.
Affirmed but remanded for proper sentence.